EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the abstract: 
-the semi-colons (“processor;”, “input;”, “set;”) will be replaced by commas.  
	-the colon (“at least one of:”) will be omitted. 

Reasons for Allowance
Full faith and credit have been given to the search and actions of previous examiners.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 2, 13 and 19, each taken as a whole. The closest prior art of record is US 2015/0165209 by Grandhe, yet it fails to teach, inter alia, ranking, using the automated patient sensor feedback input, the neuromodulation efficacy for each of the different neuromodulation parameter sets in the schedule and determining, using a machine learning algorithm, a revised schedule of neuromodulation parameter sets differing from an immediately preceding schedule by including a different parameter set, wherein the preceding and current schedules programmed in the neuromodulator are used to deliver a sub-perception neuromodulation, in combination with the other limitations of Claims 2, 13 and 19 respectively. 
It should be also noted here, that the interpretation comments made in the Non-Final Action of 4/20/22 (e.g. page 8, par. 3) regarding the limitations related to patient feedback are withdrawn, as they were in error, as determined by TC Director. None of the limitations in the claims are optional.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792